Title: From Thomas Jefferson to Thomas Mann Randolph, 20 March 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


            Dear Sir
              Washington Mar. 20.
            Your’s of the 13th. is recieved. I promised in my last I would make enquiry of mr Milledge of Augusta in Savanna on the subject of cotton, because he is a great cultivator of it, in fact the introducer of it there, very accurate & judicious. he says the blackseed cotton is cultivated in the country below Augusta, the green seed above. the former sells for 40. cents when the latter is at 20. cents: but you can cultivate twice as much of the green seed, say 8. acres to a hand, because you can use the plough, which cannot be done with the black seed. he cultivates the black at Augusta, and makes 600. ℔ & upwards to the hand. yet he has no doubt it is better on the whole to cultivate the green. the country begins about 30. miles below Augusta to be hilly & healthy, and the whole of the state above that is proper for the green seed cotton. pine lands mixed with oak & hickory bushes with a clayey bottom is good: but that without clay is absolute barrens, which is the case with Sibbald’s. the lands proper for cotton between the Savanna and Ogechee from Augusta upwards sells from 4. to 6. Dollars. at the latter price it may be bought with a tolerable dwelling house & improvements. in tending the green seed you have abundant time to tend corn, of which these lands yield 4. 5. 6. barrels to the acre. he supposes a man should have 20. acres for every labourer, and that there should not be more than from 18. to 25. labourers on one plantation. he thinks the culture of the cotton requires nicer management & skill than tobacco does; the green less than the black. the black opens it’s pods & loses it’s cotton all at once, the green may stay in the bole through the winter to be gathered at leisure. it is frequently not gathered till March. he thinks the best counties taking all circumstances into consideration are those from Augusta to Louisville the seat of government & rather above those towns. a good negro labourer, young will sell for from 550. to 600. D. Ned Rutledge’s whole stock young & old averaged lately 480. D. he believes the country from Augusta and Louisville to be as healthy as any in the universe. very good for stock. from Charlottesville to Augusta is probably about 480. miles going by Prince Edwd. Charlotte C. H. Halifax C. H. crossing Dan & Stanton, then by Hillsboro’, Montgomery C. H. and Anson C. H. in N.C. Cambden & Columbia in S.C. to Augusta. Mr. Milledge says he will take Edgehill in his route back and stay a day with you, and give you all the information in his power. he will set out on the rising of Congress. you will find him an excellent and valuable man. he lives a little way out of Augusta, where he has almost a garden of Eden, of which mrs Milledge is the conductor, she being a great Arborist & florist. he will probably insist on your making it your home when you go, and for advice you cannot be in better hands. he says as soon as it is known you are there to buy lands you will be surrounded by people of every shade of design who have lands to sell, and against whom caution will be necessary. I will state below, another route from Charlotte C. H. passing through the country higher up. the distance perhaps a little more.
            I am in hopes my cyder is arrived by this time at Monticello & bottled. it is probable I shall be with you within 10. days or a fortnight after Congress rises. my stay there will be very short. tender love to my dear Martha. health and affectionate attachment to yourself.
            Th: Jefferson
            
              
                
                  From Charlotte C. H.
                  
                
                
                  to Cole’s ferry on Staunton
                  15.
                
                
                  Dix’s ferry on Dan.
                  55.
                
                
                  Guilford C. H.
                  50
                
                
                  Long’s ferry on Yadkin
                  50
                
                
                  Salisbury
                  5
                
                
                  Charlotte
                  50
                
                
                  Walker’s
                  45
                
                
                  Herndon’s on Enerie river
                  40
                
                
                  Creswell’s on Saluda
                  40
                
                
                  Cambridge or Ninety six
                  7.
                
                
                  Augusta
                  50
                
                
                  
                  407.
                
              
            
           